TYSON, C. J.
— If under any circumstances defendant was entitled to adduce the testimony of Stallworth, the showing made was wholly ineffectual to put the court in error in its refusal to permit him to testify, as a witness. Whether the facts desired to be proven were material was a question for the court, and not one for the determination of counsel. The facts proposed to he proven should have been stated in the showing.
There was no error in sustaining the objection to the question propounded to the defendant as a witness calling for a conversation with Collins. This question could have been answered by detailing a conversation which had not been brought out by the prosecution, and by which the State was in no wise bound. If it was the purpose to ask about a conversation which the state had proven, the question should have been pointedly addressed to it, or some statement made of what was expected to be elicited in the answer. Any conversation between defendant and Collins, on the next morning, was wholly illegal; and the court’s ruling, sustaining the objection to the question eliciting such conversation, was clearly proper. So, also, was the ruling in sustaining the objection to the question whether they accused defendant of going into the room.
There was no testimony tending in any degree to show that Wilcox committed the offense charged against this defendant. — Pitman v. State, 14S Ala. 612, 42 South. 993. There was, therefore, no error committed by the court in stopping defendant’s counsel in the making of his argument along that line, or in refusing charge No. 9, requested by defendant.
*5The argument of the solicitor, to whom an objection was interposed, appears to have been in response to one made by defendant’s counsel, and was therefore permissible. — Dollar v. State, 99 Ala. 236, 13 South. 575.
The defendant having been convicted of an assault and battery, it is unnecessary to consider charges 7 and 8, refused to defendant. Their refusal, if error, was without injury. — Williams v. State, 140 Ala. 10, 37 South. 228.
Affirmed.
Haralson, Simpson, and Anderson, JJ., concur.